Exhibit 10(iii)A(52)




AMENDMENT NO. 1
TO
ACUITY BRANDS LIGHTING, INC.
SEVERANCE AGREEMENT


THIS AMENDMENT made and entered into as of May 28, 2019, by and between ACUITY
BRANDS LIGHTING, INC. (the “Company”) and Karen J. Holcom (“Executive”);


W I T N E S S E T H


WHEREAS, the Company and Executive entered into a Severance Agreement, dated as
of March 28, 2018 (“Severance Agreement”), providing for the payment of certain
compensation and benefits to Executive if Executive’s employment is terminated
under certain circumstances; and


WHEREAS, the parties now desire to amend the Severance Agreement in the manner
hereinafter provided;


NOW, THEREFORE, the Severance Agreement is hereby amended, as follows:


1.
Section 2.9 is hereby replaced in its entirety by the following:

2.9    “Severance Period” - A period equal to twelve (12) months from the
Executive’s Date of Termination.    
2.
This Amendment to the Severance Agreement shall be effective as of the date of
this Amendment. Except as hereby modified, the Severance Agreement shall remain
in full force and effect.



IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.




 
 
COMPANY
 
 
 
EXECUTIVE
 
ACUITY BRANDS LIGHTING, INC.
/s/ Karen J. Holcom
 
By:
/s/ Vernon J. Nagel
Karen J. Holcom
 
 
VERNON J. NAGEL
 
 
 
Chairman, President and CEO












